Citation Nr: 0725880	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that he was exposed to 
Agent Orange on trash detail with the Helicopter Combat 
Support Squadron Seven at the Naval Air Facility (NAF) 
Atsugi, Japan; and that he developed prostate cancer as a 
result of such exposure.  He indicated that many containers 
in the trash were missing covers and the entire area reeked 
from the odors they produced.  He has submitted a letter of 
commendation dated in August 1970 for his participation in 
the trash disposal problem at the base.  It was noted that 
regular trash collection at the base returned on July 20, 
1970.

Manual provisions provide that for claims for Agent Orange 
exposure outside of Vietnam and the demilitarized zone in 
Korea, a request to Compensation and Pension Service for a 
review of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used as 
alleged should be made.  If such request yields a negative 
result, then a request to U. S. Army and Joint Services 
Records Research Center (JSRRC) should be made to attempt to 
verify the claimed exposure.  See M21-1MR, Part IV, Subpart 
ii, 2.C.10.m.  Such was not accomplished in this case.  
Moreover, the Board notes that the approximate time frame of 
such event based on the accommodation memorandum would be 
approximately May and June 1970. 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand corrective 
notice should be provided. 
        
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Attempt to verify the veteran's claimed 
exposure 
to Agent Orange through Compensation and 
Pension Service, and, if necessary, through 
the JSRRC, per current M21-1MR provisions.

3.  After the development requested above 
has been completed to the extent possible, 
the claim should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

